                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


LESA BARWICK,

               Plaintiff,                                CIVIL ACTION NO.: 4:18-cv-312

       v.

OUTBACK STEAKHOUSE OF FLORIDA,
LLC, d/b/a Outback Steakhouse; JUSTIN
BROWN; JOHN DOES 1–3,

               Defendants.


                                          ORDER

       This matter is before the Court on Plaintiff’s Motion to Remand to State Court, (doc. 9).

Plaintiff Lesa Barwick filed this lawsuit in state court to recover damages for injuries she

suffered from a slip-and-fall at a restaurant owned by Defendant Outback Steakhouse of Florida,

LLC (“Outback”). At the time of her fall, Defendant Justin Brown was employed as a manager

at the restaurant. (Doc. 1-2.) After being served with the lawsuit, Defendant Outback removed

the case to this Court and filed an Answer. (Docs. 1, 4.) In response, Plaintiff filed the present

motion, seeking to have the case remanded back to the state court. (Doc. 9.) For the reasons

explained more fully below, the Court GRANTS Plaintiff’s motion and REMANDS the case to

the Superior Court of Chatham County, Georgia.

                                       BACKGROUND

       On or about February 4, 2017, Plaintiff visited an Outback Steakhouse restaurant located

in Chatham County. (Doc. 1-2, p. 4.) According to the Complaint, at that time Defendant

Outback “leased and operated” the restaurant and Defendant Brown was “a manager at [the
restaurant] and shared in the responsibilities and duties owed to [Plaintiff].” (Id. at pp. 4–5.)

Plaintiff claims that, during her visit, she “slipped and fell due to a foreign substance(s), and/or

an unreasonably slick or greasy floor surface[] and due to the unreasonably unsafe and hazardous

condition of [the restaurant’s] floor.” (Id. at p. 4.) She suffered unspecified injuries requiring

treatment including surgery, and as a result she incurred medical expenses. (Id. at pp. 8–9.)

       On November 5, 2018, Plaintiff, who is a resident of South Carolina, filed this lawsuit

against Outback, Brown, and “John Doe[s]” 1-3 in the Superior Court of Chatham County

seeking damages for her injuries. (Doc. 1-2.) Defendant Outback, which is—for jurisdictional

purposes—undisputedly not a Georgia resident, (doc. 9-1, p. 2), removed the case to this Court

on the basis of diversity jurisdiction, (doc. 1). Plaintiff now seeks to have the case remanded to

the Superior Court of Chatham County, claiming Defendant Brown is a citizen of the state of

Georgia and that Outback was therefore not permitted to remove the case from a Georgia state

court to this Court. (Doc. 9.) In opposition, Outback does not dispute that Brown is a Georgia

citizen, but it instead claims that Plaintiff fraudulently joined Brown as a defendant in the case

solely for purposes of preventing Outback from removing the action to this Court. (Doc. 11.)

                                      LEGAL STANDARD

       Actions initially filed in a state court may be removed to federal court in two

circumstances: (1) where the claim presents a federal question or (2) where diversity jurisdiction

exists. 28 U.S.C. § 1441(a-b). Federal courts, as courts of limited jurisdiction, must remand a

case removed on diversity where there is not complete diversity of citizenship between the

parties or where, as here, one of the named defendants is a citizen of the state in which the suit is

filed. 28 U.S.C. § 1441(b). In this circuit, “there is a presumption against the exercise of federal

jurisdiction, such that all uncertainties as to removal jurisdiction are to be resolved in favor of




                                                 2
remand.” Russell Corp. v. Am. Home Assurance Co., 264 F.3d 1040, 1050 (11th Cir. 2001)

(emphasis added).

       Even so, courts may retain jurisdiction and “ignore the presence of a non-diverse

defendant” where the plaintiff joined that party to defeat federal diversity jurisdiction. Stillwell

v. Allstate Ins. Co., 663 F.3d 1329, 1332 (11th Cir. 2011). “In such a case, the plaintiff is said to

have ‘fraudulently joined’ the non-diverse defendant” in the action. McKenzie v. King Am.

Finishing, Inc., No. 6:12-cv-065, 2012 WL 5473498, at *1 (S.D. Ga. Nov. 9, 2012) (quoting

Stillwell, 663 F.3d at 1332).

       To establish fraudulent joinder, ‘the removing party has the burden of proving by
       clear and convincing evidence that either: (1) there is no possibility the plaintiff
       can establish a cause of action against the resident defendant; or (2) the plaintiff
       has fraudulently pled jurisdictional facts to bring the resident defendant into state
       court.’

Stillwell, 663 F.3d at 1332 (quoting Crowe v. Coleman, 113 F.3d 1536, 1538 (11th Cir. 1997)

(alterations omitted)).

       When ruling on a motion to remand, “the district court must evaluate the factual

allegations in the light most favorable to the plaintiff and must resolve any uncertainties about

state substantive law in favor of the plaintiff.” Crowe, 113 F.3d at 1538. “The federal court

makes these determinations based on the plaintiff’s pleadings at the time of removal; but the

court may consider affidavits and deposition transcripts submitted by the parties.” Id. In making

this determination, “federal courts are not to weigh the merits of a plaintiff’s claim beyond

determining whether it is an arguable one under state law.” Id. Indeed, “[i]f there is even a

possibility that a state court would find that the complaint states a cause of action against any one

of the resident defendants, the federal court must find that joinder was proper and remand the

case to state court.” Coker v. Amoco Oil Co., 709 F.2d 1433, 1440–41 (11th Cir. 1983),

superseded by statute on other grounds as stated in Georgetown Manor, Inc. v. Ethan Allen,


                                                 3
Inc., 991 F.2d 1533 (11th Cir. 1993); see also Stillwell, 663 F.3d at 1333 (reversing a district

court’s denial of a motion to remand and holding that the district court erred in concluding the

defendant was fraudulently joined because “at the very least, [it is] possible that a Georgia state

court would conclude that” the plaintiff’s complaint stated a cause of action against the

defendant given Georgia's notice pleading standards).

       The burden of establishing fraudulent joinder “is a heavy one,” and such a claim must be

supported by clear and convincing evidence. Id. at 1332. In addressing a fraudulent joinder

claim, “this Court ‘must necessarily look to the pleading standards applicable in state court, not

the plausibility pleading standards prevailing in federal court.’” McKenzie, 2012 WL 5473498,

at *3 (quoting Stillwell, 663 F.3d at 1334). In contrast to the federal pleading standard, Georgia

simply requires notice pleading. See O.C.G.A. § 9–11–8. Thus, “it is immaterial whether a

pleading states conclusions or facts as long as fair notice is given, and the statement of claim is

short and plain. The true test is whether the pleading gives fair notice . . . .” Carley v. Lewis,

472 S.E.2d 109, 110–11 (Ga. Ct. App. 1996).

                                         DISCUSSION

       In response to Plaintiff’s Motion to Remand, Outback invokes the fraudulent joinder

doctrine, contending that Brown’s presence should be disregarded for jurisdictional purposes

because Plaintiff has no actionable claim against him and Plaintiff only named him as a

Defendant to thwart federal subject-matter jurisdiction. As explained above, the Court must

determine whether there exists a “possibility that a state court would find that the complaint

states a cause of action against” Brown. See Coker, 709 F.2d at 1440–41.

       Plaintiff’s Complaint alleges negligence based on the doctrine of premises liability. In

Georgia, “[w]here an owner or occupier of land, by express or implied invitation, induces or




                                                4
leads others to come upon his premises for any lawful purpose, he is liable in damages to such

persons for injuries caused by his failure to exercise ordinary care in keeping the premises and

approaches safe.” O.C.G.A. § 51-3-1. Thus, to owe a duty under this statute, Brown must

qualify as “an owner or occupier of land.” Id. “To determine whether a person was an owner or

occupier subject to liability under O.C.G.A. § 51-3-1, the critical question is whether the

individual exercised sufficient control over the subject premises at the time of injury to justify

the imposition of liability.” Poll v. Deli Mgmt., Inc., No. 1:07-cv-0959, 2007 WL 2460769, at

*4 (N.D. Ga. Aug. 24, 2007) (citing Scheer v. Cliatt, 212 S.E.2d 29, 31 (Ga. Ct. App. 1975)).

       Here, the Complaint alleges that Brown was a manager at the restaurant and owed

responsibilities and duties to Plaintiff. (Doc. 1-2, pp. 4–5.) While Outback concedes that Brown

was a manager of the restaurant at the time that Plaintiff fell, it denies Plaintiff’s assertion that

Brown owed responsibilities and duties to the Plaintiff and thus insists there is no basis for

holding him liable. (Doc. 11, pp. 4–5.) In support of this argument, Outback provided the

affidavit of Tiffany Rebstock, who states that she is “an employee of OS Management, Inc., who

is familiar with the operation of the Outback Steakhouse located at 955 Market Street, Dalton,

Georgia 30720,” and that she has “consulted the records related to this store.” (Doc. 1-3, p. 2.)

She proceeds to testify that, on the date of Plaintiff’s slip-and-fall, Defendant Outback was the

“sole owner and operator of the subject restaurant,” that no other entity or person had “any

ownership interest, operational interest, or control over the restaurant,” and that Defendant

Brown “was a manager at the subject restaurant,” and that managers such as Defendant Brown

“have no ownership or controlling interest in the subject restaurant or the property on which the

subject restaurant operates.” (Id. at p. 3.)




                                                 5
       Preliminarily, the Court simply cannot overlook the fact that the Outback restaurant

where Plaintiff was injured is undisputedly located in Savannah, Chatham County, Georgia,

(doc. 1-2, p. 4; doc. 11, p. 2), and not at the Dalton, Georgia, address Ms. Rebstock uses to

specify the “subject restaurant” referenced throughout her affidavit. Defendant Outback has

made no effort to rectify this issue with Ms. Rebstock’s testimony. As a result, her testimony

technically provides nothing of substance relevant to this case as it does not pertain to the at-

issue restaurant.

       However, even if Ms. Rebstock’s affidavit testimony concerned the at-issue restaurant, it

would not provide a basis for holding that Brown has been fraudulently joined. As explained

below, there is at least some authority under Georgia law that permits liability for a slip-and-fall

to be imposed on a manager even if he does not have any ownership or controlling interest in the

property or the business.

       In Ishmael v. Gen. Growth Props., this Court was presented with a fraudulent joinder

argument by defendants who claimed that their co-defendant shopping mall manager (whose

presence defeated diversity jurisdiction) could not be held liable under O.C.G.A. § 51-3-1

because he was not an “owner or occupier.” 2014 WL 7392516, at *2 n.2. The Court described

“the apparent inconsistency in the interpretation of § 51-3-1 by Georgia courts,” specifically that

“some Georgia cases ‘have suggested that the control required for premises liability is restricted

to legal control over the property in the form of an ownership or other possessory interest,’”

while “[o]ther Georgia courts have recognized that liability may be established under the statute

‘where the individual had supervisory control over the subject premises at the time of injury.’”

Id. at *3 (quoting Poll, 2007 WL 2460769, at *4 (citing Ga. Bldg. Servs. Inc. v. Perry, 387

S.E.2d. 898, 905 (Ga. Ct. App. 1989)). The Court noted, however, that, “[c]onsistent with the




                                                 6
latter view, ‘most courts agree that exhibiting some level of supervisory control will be sufficient

to include a store manager within the § 51-3-1 definition of owner or occupier.’” Id. (quoting

Ott v. Wal–Mart Stores, Inc., No. 5:09-cv-215, 2010 WL 582576, at *2 (M. D. Ga. Feb. 16,

2010) (alterations and internal quotations omitted)). After listing a number of cases where

Georgia courts have interpreted the meaning of “owner or occupier” to include those with

something less than a legal possessory interest, the Court determined that “[t]hese cases

demonstrate that a manager may, ‘under certain circumstances and with sufficient supervisory

authority,’ be held liable under § 51-3-1.” Id. (quoting Poll, 2007 WL 2460769, at *5). The

Court acknowledged the existence of limited case law holding that a manager cannot be held

liable under Section 51-3-1, but explained that, in the years since those decisions were issued,

“the weight of authority in federal courts of this state has shifted and now dictates a contrary

result.” Id. at *4 (reciting multiple orders issued by various district courts in Georgia holding

that there is at least a possibility that a manager could be held liable despite not being an “owner

or occupier” of the premises). As a result, the Court held that the defendants in Ishmael had

“failed to carry their heavy burden of establishing fraudulent joinder as there [was] at least some

possibility that [p]laintiff state[d] a cause of action against [the store manager defendant].” Id.

       Defendant Outback has not provided any basis for diverting from the Court’s reasoning

and holding in Ishmael. For instance, Outback does not point to any Georgia appellate opinion

issued since Ishmael that tends to undermine the Court’s reasoning in Ishamel. Outback argues

only that Ms. Rebstock’s affidavit constitutes “evidence in the record showing that [Brown] has

no supervisory or legal control over the restaurant.” (Doc. 11, pp. 4–5.) Even if Ms. Rebstock’s

affidavit testimony actually concerned the at-issue restaurant, it states only that, on the date of

the at-issue incident, Brown had no “ownership or controlling interest in the subject restaurant or




                                                  7
the property on which the subject restaurant operates” and that no person or entity other than

Outback “had any ownership interest, operational interest, or control over the restaurant.”

(Doc. 1-3, p. 3 (emphasis supplied).) This indistinct testimony regarding “control” over the

restaurant does not carry the day, however, since the issue of whether “an occupier of land has

personal charge of or exercises the right of management or control over [a] property . . .

generally is a question of fact,” Westmoreland v. Williams, 665 S.E.2d 30, 32 (Ga. Ct. App.

2008), which requires the consideration of a variety of factors, Scheer, 212 S.E.2d at 30–31.

Indeed, the fact that Brown was given the title of “manager” provides at least some evidence that

he managed or supervised something at the restaurant.

       While the Court acknowledges that, as described above, “some uncertainty exists as to

whether a store manager . . . may be held liable as either an ‘owner or occupier’ under O.C.G.A.

§ 51-3-1, or as an agent of an ‘owner or occupier’ under traditional agency principles[,] [t]hat

uncertainty is enough to require remand.” Poll, 2007 WL 2460769, at *5. That Brown’s liability

might be contingent on the degree of control he exercised is not outcome determinative at this

early stage in litigation because Plaintiff need “only have a possibility of stating a valid cause of

action in order for the joinder to be legitimate.” See Triggs v. John Crump Toyota, Inc., 154

F.3d 1284, 1287 (11th Cir. 1998). Thus, the Court finds that Defendant Outback has failed to

carry its heavy burden of establishing fraudulent joinder as there is at least some possibility that

Plaintiff states a cause of action against Brown.

                                         CONCLUSION

       In light of the foregoing, the Court GRANTS Plaintiff Lesa Barwick’s Motion to

Remand, (doc. 9), and DIRECTS the Clerk of Court to REMAND this case to the Superior




                                                    8
Court of Chatham County, Georgia. The Court further DIRECTS the Clerk to TERMINATE

all motions and deadlines and CLOSE this case.

       SO ORDERED, this 5th day of June, 2019.




                                   R. STAN BAKER
                                   UNITED STATES DISTRICT JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                             9
